ORDER
PER CURIAM.
Appellant, Carl Williams, appeals from his conviction in the Circuit Court of St. Louis County of stealing over $150.00, RSMo § 570.030 (1986), for which he was sentenced, as a prior and persistent offender, to twelve years’ imprisonment. Appellant also appeals the denial of his Rule 29.15 motion without an evidentiary hearing. We affirm. We find no error on the part of the trial court, nor do we find that the motion court’s findings of facts and conclusions of law are clearly erroneous. In addition, we find that no jurisprudential purpose would be served by a written opinion. This court, therefore, affirms appellant’s conviction pursuant to Rule 30.25(b), and affirms the denial of appellant’s Rule 29.15 motion pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.